Citation Nr: 1242331	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  05-08 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an extraschedular evaluation for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for a bilateral hearing loss and assigned a noncompensable rating.

The Board remanded the case in August 2007 and March 2010 for additional development.  

In July 2011 the Board denied a compensable initial rating for a bilateral hearing loss on a schedular basis, and remanded the claim for consideration on an extraschedular basis.


FINDINGS OF FACT

In a statement dated and received in November 2012, prior to the promulgation of a decision in this case, the Veteran's representative wrote that after consultation with the Veteran he wished to withdraw his appeal with regard to the claim of entitlement to a compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of entitlement to an extraschedular evaluation for bilateral hearing loss are met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (2011), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative. Id.  

In November 2012, prior to the promulgation of a decision in this case, the Board received written notification from the Veteran's representative indicated that after consultation with the Veteran he wished to withdraw his appeal with regard to the claim of entitlement to a compensable rating for bilateral hearing loss.  As the Veteran requested to withdrawal his claim seeking a compensable rating for bilateral hearing loss, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on such claim and it must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


